Exhibit 99.3 BAZI INTERNATIONAL, INC. UNAUDITED PRO FORMA COMBINED CONSOLIDATED FINANCIAL STATEMENTS December 31, 2011 and September 30, 2012 INDEX TO UNAUDITED PROFORMA FINANCIAL STATEMENTS Introduction 1 Proforma Balance Sheet as of September 30, 2012 2 Proforma Statement of Operations for Year Ended December 31, 2011 3 Proforma Statement of Operations for Nine Months Ended September 30, 2012 4 Notes to Proforma Financial Statements 5 -i- BAZI INTERNATIONAL, INC. UNAUDITED PRO FORMA COMBINED CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2, 2012 INTRODUCTION On October 15, 2012, Bazi International, Inc. (“Bazi” or the “Company”) completed the previously announced Mergerpursuant to that certain Agreement and Plan of Merger (the "Merger Agreement") among the Company, Bazi Acquisition Sub Inc., a Delaware corporation and a wholly-owned subsidiary of the Company ("Merger Sub"), True Drinks, Inc., a Delaware corporation formerly known as GT Beverage Company, Inc. ("True Drinks"), and MKM Capital Advisors, LLC, a Delaware limited liability company, for the benefit of Holders(the “Holder Representative”), pursuant to which Merger Sub merged with and into True Drinks with True Drinks continuing as the surviving corporation and becoming a wholly-owned subsidiary of the Company (the "Merger"). Pursuant to the terms and conditions of the Merger Agreement, on the Closing Date, each holder of shares of True Drinks common stock, par value $0.001 per share ("True Drinks Common Stock"), had the right to receive shares of the Company's newly-created Series A Convertible Preferred Stock, par value $0.001 per share ("Preferred Stock"), which shares of Preferred Stock are convertible into, and represent on an as-converted basis, approximately 95.5% of the issued and outstanding shares of the Company's common stock, par value $0.001 per share ("Common Stock"), with the remaining 4.5% retained by holders of Common Stock existing immediately prior to the Closing Date. True Drinks has a December 31 year-end. The following unaudited pro forma combined consolidated financial statements (hereinafter collectively referred to as "the pro forma financial statements") are presented for illustrative purposes only. The pro forma financial statements are subject to a number of estimates, assumptions, and other uncertainties and are not necessarily indicative of the combined financial position at an earlier date, the results of operations for future periods, or the results that would have been realized had the Company and True Drinks been a combined entity during the specified periods. The pro forma financial statements (including the notes thereto) are qualified in their entirety by reference to, and should be read in conjunction with, the historical financial statements and notes of the Company, True Drinks and GT Beverage Company, LLC, incorporated herein by reference or included elsewhere herein. The Company's historical financial statements incorporated herein by reference are the audited December 31, 2011 and 2010financial statements of GT Beverage Company, LLC, the predecessor entity to the Company, included elsewhere in this amendment to Form 8-K, filed withthe Securities and Exchange Commission on October 17, 2012. The reverse merger of True Drinks with the Company is being accounted for as a business combination, with True Drinks being deemed the accounting acquiror. Under ASC 805, the transaction is to be accounted for by the acquisition method. The acquisition method requires: (a) identifying the acquirer; (b) determining the acquisition date; (c) recognizing and measuring the identifiable assets acquired, the liabilities assumed, and any noncontrolling interest in the acquiree; and (d) recognizing and measuring goodwill or a gain from a bargain purchase. Assets acquired and liabilities assumed are measured at fair value on the acquisition date of October 15, 2012. The following unaudited pro forma consolidated financial information (i) presents the historical balance sheet of the True Drinks as of September 30, 2012 giving pro forma effect to the October 15, 2012 reverse merger of True Drinks with the Company as if the reverse merger of True Drinks with the Company had occurred on September 30, 2012, (ii) consolidates the historical statement of operations of the True Drinks for the year ended December 31, 2011 giving pro forma effect to the reverse merger of True Drinks with the Company as if it had occurred on January 1, 2011, and (iii) combines the historical statement of operations of True Drinks for the nine months ended September 30, 2012 with that of the Company, as if the merger had also occurred on January 1, 2011. The pro forma adjustments for the True Drinks merger with the Company described in the accompanying notes are preliminary, and are based on management's estimates of the fair value of the consideration paid and the net assets acquired. True Drinks’ management has estimated the fair value of the 119,233,469 common shares given at $0.006104 per share (the estimated fair value of the True Drinks’ common stock) for a total purchase price consideration of $727,805, and assumed liabilities of $484,701, for total purchase price consideration of $1,212, 506. -1- Bazi International, Inc. Pro Forma Condensed Consolidated Balance Sheet As of September 30, 2012 (Unaudited) Pro Forma Adjustments Bazi International, Inc. True Drinks, Inc. Ref Amount Pro Forma Consolidated ASSETS Current assets: Cash $ $ C $ ) $ Accounts receivable, net C ) Inventory, net of allowance for obsolescence of C ) Prepaid expenses and other current assets C ) Total current assets ) Intangible assets, net C Other assets - C ) - Property and equipment, net - - Goodwill - C Total assets $ LIABILITIES AND SHAREHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ C $ ) $ Accrued interest - C ) - Other accrued expenses - C ) - Notes payable - C ) - Total current liabilities ) Long term liabilities: Senior notes payable - - - Total liabilities ) Commitments and Contingencies SHAREHOLDERS’ DEFICIT Preferred stock, at par value - - C, D Common stock, at par value C, D ) Additional paid in capital C, D ) Accumulated deficit ) ) D ) Total shareholders’ equity (deficit) ) Total liabilities and shareholders’ deficit $ The accompanying notes are an integral part of these financial statements. -2- Bazi International, Inc. Pro Forma Condensed Consolidated Statement of Operations For the Year Ended December 31, 2011 (Unaudited) Pro Forma Adjustments Bazi International, Inc. True Drinks, Inc. Ref Amount Pro Forma Consolidated Net sales $ $ $
